RONALD LEE GILMAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in the court’s judgment with respect to the award of attorney fees to Scott. Because I do not believe that the effect of the disciplinary letters is a moot issue, however, I respectfully dissent from the majority’s decision to dismiss the remaining claims against Roadway Express.
The Supreme Court has succinctly stated the mootness rule as follows: “[A] case is moot when the issues presented are no longer live or the parties lack a legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969). This rule was correctly applied in Thomas Sysco Food Servs. v. Martin, 983 F.2d 60 (6th Cir.1993), where a plaintiff challenged the legality under the Surface Transportation Assistance Act of a verbal warning that was issued by his employer and memorialized in his employment file. Because the warning had been removed from the file prior to the plaintiffs administrative hearing, however, any record of the employer’s allegedly illegal conduct had ceased to exist. This eliminated any possibility that the warnings could be used against the employee in the future. Id. at 62. The claim in Thomas Sysco was therefore moot because the legality of the warnings was no longer a “live controversy.” Id. Under these circumstances, the resulting judgment would have been an advisory opinion. See also State of Ohio ex rel. Celebrezze v. United States Dep’t of Transp., 766 F.2d 228, 232 (6th Cir.1985) (“The requirements of standing, ripeness, and mootness guard against the issuing of advisory opinions.”).
A decision in the instant case would not result in an advisory opinion because, unlike Thomas Sysco, there is no evidence that the offending letters have been stricken from Scott’s employment file. Although removal of the letters was ordered by the ALJ, this is the very order that Roadway Express has appealed. We thus have to assume, for the purpose of this appeal, that Roadway Express still retains the offending letters in Scott’s employment file.
I acknowledge the majority’s point that because Scott is no longer employed by Roadway Express, the warning letters will not likely be used by Roadway Express in any way that would adversely affect Scott. The majority speculates, however, that because there is no proof in the record that the letters will affect Scott’s employment opportunities elsewhere, his claim is moot. This is the conclusion with which I disagree.
The Supreme Court and this circuit have been careful not to dismiss appeals as moot when there are “collateral consequences” flowing from the issues on appeal. This collateral-consequences doctrine is most commonly applied in the criminal context, when a defendant is released from custody while the appeal is pending. See, e.g., Sibron v. New York, 392 U.S. 40, 53-58, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968). In Sibron, the Court held that even though the defendant had completed his sentence, various aspects of citizenship in the state of New York would be adversely affected by the existence of his criminal record. Id. at 54-56. For example, if Sibron were to testify at a future criminal trial, the challenged conviction could be used to impeach his testimony. Id. at 55-56. The Court took notice of this collateral consequence even though there was no proof in the record that Sibron was scheduled to testify at any *303future trial. Id. at 55 (“The mere possibility that [a criminal conviction will entail adverse legal consequences] is enough to preserve a criminal case from ending ignominiously in the limbo of mootness.”) (internal quotations and citations omitted); see also Pennsylvania v. Mimms, 434 U.S. 106, 109 n. 3, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977) (“In any future state criminal proceedings against respondent, this conviction may be relevant to setting bail and length of sentence, and to the availability of probation.”)
The doctrine of collateral consequences has also been applied to civil proceedings. In Super Tire Engineering Co. v. McCorkle, 416 U.S. 115, 94 S.Ct. 1694, 40 L.Ed.2d 1 (1974), the Supreme Court held that a suit by two employers against state officials in New Jersey, alleging that the provision of public assistance to workers on strike violated the federal labor laws, was not moot, even though the strike at issue against the two employers had terminated. The Court held that, despite the settlement of the strike, the claim was not moot because “the challenged governmental action [the provision of benefits to all New Jersey citizens on strike] has not ceased.” Id. at 123. In contrast, the Court distinguished previous cases challenging a state’s power to take possession of a utility during a strike because in those cases the challenged conduct was not ongoing. See id. at 122-23; see also In re Federated Dep’t Stores. Inc., 44 F.3d 1310, 1315-16 (6th Cir.1995) (applying the collateral consequences doctrine in the bankruptcy context).
The majority states that there is no proof in the record that such potential collateral consequences exist. Although it is not apparent how much proof of collateral consequences is required in the civil context, the potential for Scott’s future injury is more than “abstract, feigned, or hypothetical.” See Sibron v. State of New York, 392 U.S. 40, 57, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968). Employers to whom Scott may apply in the future will likely request a reference or a background check, including his work history with Roadway Express. If these warning letters were issued against Scott for engaging in conduct protected by federal law, a future employer could easily be misled into thinking that these letters signify a problem employee when, in fact, they should have never been issued at all.
Furthermore, it is not fair to fault Scott for not including proof in the record of the collateral consequences of the warning letters, because this court’s request for additional briefing focused on a different issue. Rather than asking whether these letters might have independent collateral consequences, we asked if Scott’s claim regarding Roadway Express’s sick-leave policy became moot nine months after the warning letters were issued. The parties thus focused more on this internal Roadway Express policy than the future effects of the letters themselves.
Because the warning letters that presumably remain in Scott’s employment records with Roadway Express present a significant threat of collateral consequences, I do not believe that this appeal is moot. I therefore dissent from that portion of the majority’s opinion.